Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 1 of 10 PageID #: 243



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

                                     )
 HARRIET MYERS, derivatively on behalf
 ofDEVRY EDUCATION GROUP INC,        )
                                     )
                  Plaintiff,         )
                                     ) C.A. No. 1:17-cv-341-RGA
             V.                      )
                                     )
 DANIEL HAMBURGER, TIMOTHY J.        )
 WIGGINS, RICHARD M. GUNST,          )
 PATRICK K. UNZICKER, CHRISTOPHER )
 B. BEGLEY, DAVID S. BROWN, LISA     )
 WARDELL, ANN WEAVER HART, LYLE      )
 LOGAN, ALAN G. MERTEN,              )
 FERNANDO RUIZ, RONALD L.            )
 TAYLOR, and JAMES D. WHITE,         )
                                     )
                  Defendants,        )
                                     )
 and                                 )
                                     )
 DEVRY EDUCATION GROUP INC.,         )
                                     )
                  Nominal Defendant. )

            STIPULATION AND ~ ORDER OF DISMISSAL

        WHEREAS, on May 17, 2019, the Court of Chancery of the State of Delaware

 entered its Final Order and Judgment in the action styled City of Hialeah Employees

 Retirement System v. Christopher Begley, C.A. No. 2017-0463-JTL, a true copy of which

 is attached hereto as Exhibit A, dismissing with prejudice all claims arising out of the

 same facts and circumstances alleged in the above-captioned action (the "Action");

        NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a) and

 subject to the approval of the Court, the parties hereby stipulate to the dismissal of the

 Action with prejudice on the grounds of res judicata and estoppel by judgment, with each

 party to bear its own costs.
Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 2 of 10 PageID #: 244




  Dated: June 12, 2019                          RIGRODSKY & LONG, P.A.

                                          By:   Isl Brian D. Long
                                                Brian D. Long (#4347)
  OF COUNSEL:                                   300 Delaware Avenue, Suite 1220
                                                Wilmington, DE 19801
  PROMISLOFF LAW, P .C.                         Phone: (302) 295-5310
  David M. Promisloff                           Fax: (302) 654-7530
  5 Great Valley Parkway, Suite 210             bdl@rl-legal.com
  Malvern, PA 19355
  Phone: (215) 259-5156                         Attorneys for Plaintiff
  Fax: (215) 600-2642

 LAW OFFICE OF
 ALFRED G. YATES, JR., P.C.
 Alfred G. Yates, Jr.
 Gerald L. Rutledge
 300 Mt. Lebanon Boulevard, Suite 206-B
 Pittsburgh, PA 15234-1507
 Phone: (412) 391-5164
 Fax: (412) 471-1033

                                                RICHARDS, LAYTON & FINGER, P.A.

                                          By:   Isl Gregory V Varallo
                                                Gregory V. Varallo (#2242)
                                                C. Malcolm Cochran, IV (#23 77)
                                                One Rodney Square
                                                920 North King Street
                                                Wilmington, DE 19801
                                                Phone: (302) 651-7700
                                                varallo@rlf.com
                                                cochran@rlf.com


                                                Attorneys for Defendants


        SO ORDERED, this~ Day of June, 2019,




                                          2
Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 3 of 10 PageID #: 245




                . EXHIBIT A
  Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 4 of 10 PageID #: 246




CITY OF HIALEAH EMPLOYEES                          )
RETIREMENT SYSTEM,                                 )
                                                   )
                           Plaintiff,              )
                                                   )
          v..                                      )
                                                   ) C.A. No. 2017-0463-JTL
CHRISTOPHER BEGLEY, ET AL.,                        )
                                                   )
                           Defendants,             )
                                                   )
          and                                      )
                                                   )
ADTALEM GLOBAL EDUCATION, INC.,                    )
                                                   )
                           Nominal Defendant.·     )

                       .ORDER AND FINAL JUDGEMENT,

         A hearing having been held before this Court on May 17, 2019, pursuant to ·

this Court's Scheduling Order, dated February 26, 2019 (the "Scheduling Order"),

and upon a Stipulation and Agreement of Compromise, Settlement and Release,

dated February 21, 2019 (the "Stipulation") outlining a Settlement of the above-

captioned action (the "Action"), which is incorporated herein by reference, the

parties having appeared by their attorneys of record, the Court having heard and

considered the submissions and evidence presented in support of the proposed

Settlem.ent, the application for an award of attorneys' fees, expenses, and the

opportunity to be heard having been given to all other persons reqµesting to be heard


RLF\ 2077022Sv.l
 Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 5 of 10 PageID #: 247



in accordance with the Scheduling Order; the Court having determined that Notice

was adequate and sufficient, and the entire.matter of the proposed Settlement having

been heard and considered by the Court;

         IT IS HEREBY Q@ERED, ADJUDGED AND DECREED, this 17 ~lay

of May, 2019, as follows:

          1. ·     Unless otherwise defined herein, all defined terms shall have the

meanings as set forth in the Stipulation and the Scheduling Order.

         2.        The Court has jurisdiction over the subject matter of the Action, and all

matters relating to the Settlement of the Action, as well as personal jurisdiction over

all of the Parties and each Adtalem Stockholder, and it is further determined that

Plaintiff, Defendants, Adtalem, its stockholders, as well as their transferees, heirs,

executors, successors, and assigns, are bound by this Order and Final Judgment (the

"Judgment").

         3.        The Notice has been given to all holders of shares of Adtalem common

stock as of February 21, 2019, pursuant to and in the manner directed by the

Scheduling Order, proof of dissemination of the Notice was filed with the Court and

full opportunity to be heard has been offered to all parties, Adtalem Stockholders,

and persons in interest. The Court finds that the form and means of the Notice was

the best notice practicable under the circumstances and was given in full compliance



                                               2

RLFl 20770225v.1
  Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 6 of 10 PageID #: 248



 with the requirements of Court of Chancery Rule 23.1 and due process of law, and

 that all stockholders of Adtalem are bound by this Judgment.

          4.        The Court finds that Plaintiff in the Action has held stock in the

 Company since the time of the conduct complained of in the Action, otherwise has

 standing to prosecute the Action, and is an adequate representative of all

 stockholders of Adtalem.

         5.        Based on the record in the Action, each of the provisions of Court of -

Chancery Rule 23.1-has been satisfied and the Action has been properly maintained

according to the provisions of Court of Chancery Rule 23 .1.

          6.       The Court finds that the Settlement is fair, reasonable, adequate, and in

the best interests of Adtalem and its stockholders.

         7.        Pursuant to Court of Chancery Rule 23. f, this Court approves the

Settlement in all respects, and the parties are directed to consummate the Settlement

in accordance with the terms of the Stipulation. The Register in Chancery is directed

to enter and docket this Judgment.

         8.        The Action is hereby dismissed with prejudice as to all Individual

Defendants and as to Adtalem, and against Plaintiff, and all Adtalem Stockholders. -

As between Plaintiff and Defendants, the parties are to bear their own costs, except

as otherwise provided in paragraph 12 below or as otherwise provided in the

Stipulation and the Scheduling Order.

                                               3

RLFI 2077022Sv.l
  Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 7 of 10 PageID #: 249



          9.         Upon entry of this Judgment, all claims for damages, injunctive relief

 or any other remedies, and all causes of action, demands or liabilities, that have been,

 could have been or in t~e future can or might be asserted by (1) Plaintiff

(derivatively); (2) Adtalem, on behalf of Adtalem or any of its predecessors,

successors, affiliates, parents, or direct or indirect subsidiaries; or (3) any Adtalem

Stockholder (as that term is defined herein) but solely on behalf of or derivatively

on behalf of Adtalem (and not in any individual capacity) ("Releasing Persons"), in

the Action or any other court or proceeding (whether based on state, local, federal

or foreign law, statute, regulatio'n or common law) against any of the Defendants or

·any of their respective past or present family members, spouses, heirs, trusts,
    I




trustees,          estates,   executors,   representatives,   administrators,   beneficiaries,

foundations, parents, subsidiaries, successors, predecessors, assigns, principals,

directors, officers, employees, attorneys, insurers,                co-insurers, remsurers,

consultants or agents (collectively, the "Released Persons"), and that are based upon,

arise out of or relate in any way to the subject matter of the Action, including but not

limited to (i) allegations that the 15% and 90% Representations were false and/or

misleading; (ii) allegations that the Individual Defendants knew that the 15% and

90% Representations were false and/or misleading; and (iii) allegations that the

Individual Defendants consciously chose to implement a knowingly false or

misleading advertising campaign or permitted false or misleading advertising

                                                  4

RLFl 20770225v.l
 Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 8 of 10 PageID #: 250



 materials to be disseminated, for the purpose of attracting students, shall be fully,

 finally and forever released, relinquished, settled, extinguished, discharged and

 dismissed with prejudice (the "Released Claims"). The Released Claims shall not

include any claims to enforce the Settlement or this Stipulation, or any non-

derivative claims asserted in the action in the United States District Court for the

Northern District of Illinois, styled Pension Trust Fund for Operating Engineers v.

DeVry Education Group, No. 1:16-CV-05198 (N.D. Ill. 2016),:

          10.       Upon entry of this Judgment, all claims for damages, injunctive relief

ot any other remedies against Plaintiff, its attorneys and its respective past or present

predecessors, successors, parents, subsidiaries, assigns, principals, directors,

officers, employees, insurers, co-insurers, reinsurers, consultants, affiliates and

agents which have been, could have been or in the future can or might be asserted

by Defendants based upon, arising out of or related to the initiation, prosecution or

settlement of the Action, shall be fully, finally and forever released, relinquished,

settled, extinguished, discharged and dismissed with prejudice ("Released

Defendants' Claims"); provided, however, that the Released Defendants' Claims

shall not include any claims to enforce the Settlement or the Stipulation.

          11.       Neither this Order and Final Judgment, the Settlement, nor any act or

omission in connection therewith shall be deemed or argued to be evidence of or to

constitute a presumption, concession or admission by Defendants of any breach of

                                               5
RLFl 20770225v'.l
 Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 9 of 10 PageID #: 251



 duty, liability, fault or wrongdoing as to any facts or claims alleged or asserted in

the Action, or in any other actions or proceedings, and shall not be interpreted,

construed, deemed, invoked, offered, received in evidence or otherwise used in the

Action or any other action or proceeding of any nature whatsoever except to enforce

the Stipulation and Settlement.          Neither the existence of the Settlement,· the

Stipulation nor any provisions contained therein shall be deemed a pre~umption,

concession or admission by Plaintiff that this Action lacks merit.

          12.      Plaintiffs counsel are hereby awarded attorneys' fees in the amount of

$t'?'.:./i-zyi•,,:rJ'.:1'.tipfuclusive
 ·,-, --- ·---·--· --- ·-·. ~-
                                       of expenses,
                                            .
                                                    which amount the Court finds to be fair and

reasonable and which shall be paid to Rosenthal, Monhait & Goddess, P.A. on behalf

of their firm and Bernstein Liebhard LLP in accordance with the Stipulation.

          13.      Seventy-five Thousand Dollars ($75,000) of the amount of the fee

awarded pursuant to paragraph 12 above will be paid following dismissal by

Plaintiffs counsel to Promisloff Law, P.C., which is counsel in a federal derivative

action entitled Myers v. Hamburger, No. 1: 17-cv-00341 (D. Del. 2017).

          14.      The effectiveness of the Order and Final Judgment and the obligations

of Plaintiff, Plaintiffs counsel and Defendants under the Settlement shall not be

conditioned upon or subject to the resolution of any appeal that relates solely to the

issue of Plaintiffs or Plaintiffs counsel's application for an award of attorneys' fees

and expenses or incentive awards for Plaintiff.

                                              6

RLFI 20770225v.1
 Case 1:17-cv-00341-RGA Document 34 Filed 06/12/19 Page 10 of 10 PageID #: 252



          15.      The Court further orders, adjudges and decrees that all other relief be,

 and is hereby, denied, and that this Order and Final Judgment disposes of all the

·claims and all the parties in the above-styled and numbered action.




                                               7

RLFI 20770225v.l
